Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 1 of 12 PageID# 9257




                           EXHIBIT 3
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 2 of 12 PageID# 9258


   From:            Gadeir Abbas
   To:              Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.; Powell, Amy (CIV)
   Cc:              Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject:         Re: Elhady - order on ORI list
   Date:            Monday, February 25, 2019 11:02:59 AM


   Amy - we stridently oppose your plan to ex parte communicate with the Court. File a
   motion. That's the standard procedure to bring disputes to the court's attention.

   I will respond after carefully reviewing the email but it looks like, improbably, we are really
   close to being fully on the same page. The note issue is the area of disagreement that
   persists.

   File a motion. It'll be a very narrow dispute. We will respond to your filed motion right away.
   My flight has been delayed (on the runway in Chicago still!) so we have until 1 pm est for
   the start time.

   From: Powell, Amy (CIV) <Amy.Powell@usdoj.gov>
   Sent: Monday, February 25, 2019 9:53:18 AM
   To: Roth, Dena M. (CIV); Gadeir Abbas; Carolyn Homer; Lena F. Masri, Esq.
   Cc: Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject: RE: Elhady - order on ORI list

   Gadier –

   Thanks for talking earlier. I wanted to recap the conversation for our records and update you on our
   next steps.

   First, you indicated that you were not agreeing to call the court or to any protective order and that
   you expect to be able to view the list. You also indicated Plaintiffs’ understanding that there would
   be no copying, recording or picture-taking of the list, that the information will be treated as
   attorneys-eyes-only and cannot be shared outside that group. You want to be able to google the
   names while reviewing, but agreed to do that on our computer. You also agreed that if it becomes
   necessary any such information would be filed under seal with the court and not on the docket. (We
   likely would need an additional court order re: sealing but we could work that out later or just file a
   motion). We agreed to take that back to the clients for discussion, along with our point of
   disagreement (discussed below).

   If this goes forward, we would insist at a minimum that you send an email agreeing with my
   recitation of these restrictions. I assume you can do that now? We understand Plaintiffs to agree
   that:
        · Only Plaintiffs counsel (bar-admitted attorneys who have made an appearance) will be
             permitted to view the list. And only those attorneys may have access to any information
             taken from the list. It may not be shared otherwise.
        · Counsel agrees not to record, copy, or photograph the list, by any means whatsoever.
        · The Government will provide access to a computer so that you can conduct internet
             searches of the names. Plaintiffs’ counsel will not do so on their own computers.
        · Use is limited only to this litigation.
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 3 of 12 PageID# 9259


       ·   If Plaintiffs wish to rely on the information gleaned in this litigation, any such information
           must be filed under seal.

   This significantly narrows our area of disagreement. Our primary point of disagreement is that you
   also want to be able to take notes, including some writing down of specific entities’ names. We take
   the position, however, that any writing down of the names is copying and is not permitted by the
   Court order. I think this is a narrow disagreement about the intent of the judge’s order and we
   should seek clarification now. Accordingly, we intend to call the court at around 11:30 to ask for a
   telephonic conference on this issue. (We continue to think the parties should propose a protective
   order describing use in litigation and seeking authorization to file under seal, but we can largely
   handle that by separate motions practice).   Please let us know before 11:30 if you want to join the
   call. Absent hearing from you soon, we will represent that we understand plaintiffs oppose such a
   conference.


   Amy Elizabeth Powell
   Trial Attorney, Federal Programs Branch
   Civil Division, Department of Justice
   310 New Bern Avenue, Suite 800
   Federal Building
   Raleigh, NC 27601-1461
   Phone: 919-856-4013
   Email: amy.powell@usdoj.gov


   From: Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>
   Sent: Monday, February 25, 2019 8:35 AM
   To: Gadeir Abbas <gAbbas@cair.com>; Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Carolyn
   Homer <cHomer@cair.com>; Lena F. Masri, Esq. <lmasri@cair.com>
   Cc: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV)
   <chhealy@CIV.USDOJ.GOV>
   Subject: RE: Elhady - order on ORI list

   Gadeir – we will call you at 9am.

   Dena

   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Monday, February 25, 2019 8:10 AM
   To: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>;
   Carolyn Homer <cHomer@cair.com>; Lena F. Masri, Esq. <lmasri@cair.com>
   Cc: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV)
   <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Amy - can we meet and confer by phone at 8:30? I think a path forward might be to discuss
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 4 of 12 PageID# 9260
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 5 of 12 PageID# 9261


   logo-1359288842




   453 New Jersey Ave, SE
   Washington, DC 20003
   Tel: 202.742.6420 Fax: 202.488.0833
   Dir: 202.640.4935 Cell: 720.251.0425               
   www.cair.com
   licensed in VA not in DC - practice limited to federal matters



   From: Roth, Dena M. (CIV) <Dena.M.Roth@usdoj.gov>
   Sent: Sunday, February 24, 2019 8:46:18 PM
   To: Gadeir Abbas; Carolyn Homer; Lena F. Masri, Esq.
   Cc: Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject: Re: Elhady - order on ORI list

   Gadeir - we would like a clear response in writing that you, Lena and Carolyn will not attempt
   to copy, recreate, type or write the names of the entities on the list. Otherwise, we think it will
   be necessary to place a call to chambers at 10 a.m. to clarify that point with the court.

   Also, assuming the viewing proceeds without a call to the court, we may not be ready at 10a
   but we will do our best to make you comfortable in the meantime. We should also plan to
   confer further on the issue of how the information may be used in litigation, as we've noted
   that is an area we may need to resolve through motions practice.

   Thanks,
   Dena



   Sent from my Verizon, Samsung Galaxy smartphone
   -------- Original message --------
   From: Gadeir Abbas <gAbbas@cair.com>
   Date: 2/24/19 9:20 PM (GMT-05:00)
   To: Carolyn Homer <cHomer@cair.com>, "Lena F. Masri, Esq." <lmasri@cair.com>, "Roth,
   Dena M. (CIV)" <droth@CIV.USDOJ.GOV>
   Cc: "Powell, Amy (CIV)" <apowell@CIV.USDOJ.GOV>, "Konkoly, Antonia (CIV)"
   <ankonkol@CIV.USDOJ.GOV>, "Healy, Christopher (CIV)" <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Dena,

   Based on these emails, I have booked travel and land in DC tomorrow morning at 8:30 am est.
   I will view the list tomorrow morning.  I look forward to seeing whoever will be responsible for
   giving me the private entities list at 10 am est tomorrow morning at 1100 L street, NW.
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 6 of 12 PageID# 9262
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 7 of 12 PageID# 9263


   Subject: RE: Elhady - order on ORI list

   Gadeir – we think the court was extremely clear from the bench and in the written order about a
   single viewing on Monday, as well as no copying of the names of the entities on the list. We
   appreciate that your team has other commitments and is spread out geographically. If you want to
   pick another day other than Monday for all 3 of you to come, we would be open to that; if there is
   not one day all 3 of you can come, we would be open to allowing whoever cannot make it on the
   same day as the rest of your team to come another day (but not the same attorneys coming
   multiples times, and with the understanding that the current MSJ schedule still stands).

   Please confirm in your response whether you will agree to the proposal I set forth in my prior
   message (which I’ve highlighted below), and what time you are available to make a joint call to Judge
   Anderson’s chambers tomorrow morning.

   Thanks,
   Dena



   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Sunday, February 24, 2019 2:22 PM
   To: Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F.
   Masri, Esq. <lmasri@cair.com>
   Cc: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Konkoly, Antonia (CIV)
   <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Dena,

   We're really far apart on so many things, though the court's orders were really clear.  I think
   he'd be even more upset than he was on Friday to hear from you all if we're unable to resolve
   this amongst ourselves.

   To begin with, we appreciate you indicating that FBI personnel will be on hand to answer
   some questions that may arise. We think that'll help us narrow the scope of possible
   disputes.   

   And now on to the disagreements: there really are so many. What we won't negotiate away
   is our ability to create attorney work product while we're with the list. That is our work
   product and privileged. Its contents are subject to the terms Judge Anderson ordered.  

   Perhaps the most fundamental disagreement, however, is about the number of times you all
   have to make the list available to us. This seems like a very resolvable part of our
   disagreements. While we think we're entitled to see it as much as we'd like this week, in the
   interests of resolving this part of our dispute, we're willing to agree to three substantial blocks
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 8 of 12 PageID# 9264
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 9 of 12 PageID# 9265


   assure themselves that the entities on the list are indeed as we have represented them to be. We
   will not consent to note taking of the entity names or to multiple viewings. We are prepared to have
   FBI personnel available to us to answer any questions you may have about specific entries.

   While we are still considering our options, our tentative proposal is to make the list available to you
   for a single viewing tomorrow afternoon in our offices at 1100 L St NW, and provided that you do
   not attempt to copy, recreate, type or write the names of the entities on the list in any manner. To
   the extent you disagree with those terms, we would propose a joint call to chambers at 9 am
   tomorrow morning.

   Finally, it appears we also have different understandings of what Judge Anderson meant by “use in
   the litigation.” We can continue to discuss those issues but suspect we may need to bring them to
   the court as well. We think those issues are appropriate for resolution on written motions, and can
   be worked out after the viewing – but note for now that by going forward with any viewing
   tomorrow, we do not consent to the understanding you have articulated in your email.   

   Thanks,
   Dena



   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Sunday, February 24, 2019 1:11 PM
   To: Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F.
   Masri, Esq. <lmasri@cair.com>
   Cc: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Konkoly, Antonia (CIV)
   <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Dena,

   We have not gotten a response from you.

   We expect full compliance with Judge Anderson's order, which requires access to the list of
   private entities beginning tomorrow. Lena, Carolyn, and/or I want access to the list beginning
   tomorrow. We expect a copy for each of us to view while we're at the government building.   

   If you do not intend to give us access to the list tomorrow, please advise so we can bring that
   to the court's attention.  

   We also have not heard back from you on our proposal to preschedule some meet-and-confer
   calls. We have not heard from you about other times, in addition to Monday, during which
   we'll be able to view the list.  

   Regards,
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 10 of 12 PageID# 9266
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 11 of 12 PageID# 9267


    Washington, DC 20003
    Tel: 202.742.6420 Fax: 202.488.0833
    Dir: 202.640.4935 Cell: 720.251.0425               
    www.cair.com
    licensed in VA not in DC - practice limited to federal matters



    From: Gadeir Abbas
    Sent: Friday, February 22, 2019 4:39:32 PM
    To: Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.
    Cc: Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
    Subject: Re: Elhady - order on ORI list

    Thanks Dena.  

    We'll get back to you tomorrow after we've had a chance to consider your proposal. But we
    agree that it is important for the parties to establish clear expectations.  

    Gadeir Abbas, Esq.
    Senior Litigation Attorney

    logo-1359288842




    453 New Jersey Ave, SE
    Washington, DC 20003
    Tel: 202.742.6420 Fax: 202.488.0833
    Dir: 202.640.4935 Cell: 720.251.0425               
    www.cair.com
    licensed in VA not in DC - practice limited to federal matters



    From: Roth, Dena M. (CIV) <Dena.M.Roth@usdoj.gov>
    Sent: Friday, February 22, 2019 4:36:52 PM
    To: Gadeir Abbas; Carolyn Homer; Lena F. Masri, Esq.
    Cc: Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
    Subject: Elhady - order on ORI list

    Gadeir –

    In light of the Magistrate’s order that the ORI List be restricted to viewing by Plaintiffs’ counsel
    of record, with no copies permissible, we thought it would be useful for both parties to clarify
    the scope of that verbal protective order and how plaintiffs’ counsel may use the information
    gleaned. We were hoping we could just agree on some language to propose to the Court.
    Here’s a draft – we’re happy to discuss but we would love to get this on the docket ASAP for
    the Court’s consideration.
Case 1:16-cv-00375-AJT-JFA Document 276-3 Filed 03/01/19 Page 12 of 12 PageID# 9268



    Re: logistics – please advise if you are able to come to our offices at 1100 L Street NW in the
    afternoon on Monday, who will be coming, and what times work best for you.

    (I will be offline the rest of the day today through tomorrow, so please reply all to the group)

    Dena


    Dena M. Roth
    Trial Attorney
    U.S. Department of Justice
    Civil Division, Federal Programs Branch
    Ph: 202-514-5108
    dena.m.roth@usdoj.gov
